By the Court.
The evidence, offered by the plaintiff in reply, which was excluded by the presiding judge, related to the degree of the plaintiff’s injury, and was part of his case, and did not directly contradict any of the testimony introduced by the defendant. It was therefore admissible, at this stage, only in the discretion of the judge, and no exception can be sustained to its exclusion.
The extent to which a witness may be cross-examined to prove bias rests largely in the discretion of the judge presiding at the trial, and the bill of exceptions does not show that such discretion was illegally exercised in this case. It does not even appear that the witness knew that the officers of the defendant corporation were stockholders in the manufacturing company by which he was employed. Exceptions overruled.